DETAILED ACTION
This action is in response to the Amendment dated 28 July 2022. Claims 1, 6, 8, 11-13, 15 and 18-20 are amended. No claim has been added or cancelled. Claims 1-20 remain pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention (independent claims: 1 – system, 8 – method and 15 – a non-transitory computer readable medium) is directed to a system that displays a selectable object in an animated format that transitions to a dialog menu containing selectable menu options. The animated transitioning process includes rotating a part of the selectable object (e.g., rotating a “+” symbol into an “x” symbol), changing a function of the part of the selectable object being rotated (e.g., from “Add” to “Close”), and changing the shape and/or size of the selectable object. As part of the animated transitioning process, dialog menu items are displayed in the dialog menu. Once the animated transitioning process is complete, the user can interact with the dialog menu. Closing the dialog menu triggers an animated transitioning process that transitions the dialog menu to a selectable object.

The closest prior art is NIXON et al. (US20070168060A1), MIERAU et al. (US9448692B1),  JITKOFF et al. (US20150370444A1) and LEE (USD817998S1).

NIXON teaches a user interface system for a process plant that includes a graphic display editor to configure a process graphic display representative of a process plant element of the process plant. The process graphic display is specified via configuration information set forth in a declarative language. A graphics rendering engine generates a depiction of the process graphic display during runtime based on commands derived from the configuration information set forth in the declarative language. The configuration information for the process graphic display is stored as an object that include first and second portions to define a graphical parameter and identify a data source, respectively. The graphical parameter is directed to defining a graphical depiction of the process plant element and, to this end, may be set forth in a formal in accordance with the declarative language. The data source specifies a location or path for data indicative of on-line operation of the process plant element to be displayed via the graphical depiction.

MIERAU teaches a system and a method for displaying menu options. A menu icon is displayed on a touch-sensitive screen. The menu icon is displayed with a feed from a social networking system. In response to detecting a contact with the menu icon, an animation of sub-menu icons emanating from the menu icon is displayed. The sub-menu icons move along different predefined paths to different predefined positions. Each sub-menu icon is associated with an interface to post content to a social networking system. In response to detecting a contact with a sub-menu icon, the interface associated with the sub-menu icon is displayed.

JITKOFF teaches a Computer-implemented systems and methods for rendering an animation of an object in response to a user selection in the user interface. An indication of a selection of a user interface element is received, and characteristics of the user interface element is identified. Coordinates corresponding to a spatial location of the user selection is determined. An animation of an object that changes over time is then rendered based on the user coordinates and the identified characteristics of the user interface element.

LEE teaches an ornamental design for a display screen with transitional graphical user interface.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least:  a system, comprising: a device processor; a non-transitory computer readable medium; and stored instructions translatable by the processor to perform: creating a vector shape having a control point on a plane and a direction of a path per the control point; generating a selectable object using the vector shape, wherein the selectable object has a graphical outline defining a size and shape of the selectable object; creating an event listener for the selectable object; and creating vector transformation instructions on the event listener, wherein the vector transformation instructions, when executed on a user device include; programmatically transform the selectable object from one function to another function in a user interface, wherein programmatic transformation of the selectable object is triggered by a selection event detected by the event listener on the selectable object displayed on the user device-; displaying on the user device an animated transition which shows that the graphical outline of the selectable object gradually increases in size and changes in shape to form a new dialog menu having dialog menu items representing different functions of the new dialog menu; during a first stage of the animated transition, displaying on the user device the dialog menu items of the new dialog menu outside of the graphical outline of the selectable object; and during a second stage of the animated transition, the graphical outline of the selectable object increases in size sufficiently to allow the dialog menu items to be displayed in the new dialog menu within the graphical outline of the selectable object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174